        Case 1:17-cv-01789-DLC Document 444 Filed 09/27/19 Page 1 of 5



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK
________________________________________________
                                                 :
SECURITIES AND EXCHANGE                          :
COMMISSION,                                      :
                                                 :
            Plaintiff,                           :
                                                 :
                          v.                     : Case No. 17-CV-1789(DLC)
                                                 :
LEK SECURITIES CORPORATION,                      :
SAMUEL LEK, VALI MANAGEMENT                      :
PARTNERS dba AVALON FA LTD,                      :
NATHAN FAYYER, and SERGEY PUSTELNIK,             :
                                                 :
            Defendants.                          :

          PLAINTIFF SEC’S MEMORANDUM OF LAW IN OPPOSITION TO
               DEFENDANTS’ MOTION IN LIMINE TO EXCLUDE
            TESTIMONY OF PROFESSOR TERRENCE HENDERSHOTT

       Plaintiff U.S. Securities and Exchange Commission (“SEC”) responds as follows to the

motion and supporting memorandum (“9/13/2019 Memorandum” or “9/13/2019 Mem.”) of

Defendants Avalon FA Ltd (“Avalon”), Nathan Fayyer (“Fayyer”) and Serge Pustelnik

(“Pustelnik”) (collectively, the “Avalon Defendants”) to exclude the testimony of Professor

Terrence Hendershott.

                                      INTRODUCTION

       The Court already decided to allow the testimony of the SEC’s expert witness, Professor

Terrence Hendershott (“Hendershott”). Defendants Lek Securities Corp. and Samuel Lek

(collectively, the “Lek Defendants”) moved to exclude Hendershott on August 24, 2018. ECF

No. 208). They filed a supporting memorandum (“Lek 2018 Memorandum” or Lek 2018 Mem.)

(ECF No. 209), declaration in support (ECF No. 210) and Reply (“Lek 2018 Reply) (ECF No.

284). The SEC filed a memorandum in opposition (“SEC 2018 Opposition”) (ECF Nos. 238)
         Case 1:17-cv-01789-DLC Document 444 Filed 09/27/19 Page 2 of 5



and supporting declaration (ECF No. 239). The Court denied the motion on March 14, 2019.

ECF No. 349, at 40-44.

       Previously, in connection with the preliminary injunction proceedings in this case,

Avalon filed a motion to exclude Hendershott on July 6, 2017 (“Avalon 2017 Mem.”). ECF

Nos. 76, 77. The SEC filed an opposition on July 20, 2017 (“SEC 2017 Opposition”). ECF No.

87. Avalon withdrew the motion on July 28, 2017. ECF No. 92.

       The Avalon Defendants state that they filed the present motion “primarily to preserve

their objections . . . for appeal.” 9/13/2019 Mem. 2, n.1. In support of their present motion, the

Avalon Defendants’ simply incorporate by reference specified parts of the Lek 2018

Memorandum and 2018 Reply, and parts of the Avalon 2017 Memorandum. The Court’s denial

of the Lek Defendants’ motion was correct, and the same result should obtain here.

                                          ARGUMENT

I.      Hendershott Used a Reliable Methodology

       The Avalon Defendants first argue that Hendershott’s methodology was not reliable, and

in support, they rely on certain cited pages of the Lek 2018 Memorandum (ECF No. 209), the

Lek 2018 Reply (ECF No. 284), and the Avalon 2017 Memorandum (ECF No. 77). The

argument is erroneous, and the SEC responds by relying on the entirety of its opposition to those

papers (ECF Nos. 238 and 87), as well as the Court’s Opinion and Order dated March 13, 2019

(ECF No. 349). To assist in focusing on the corresponding portions of the cited papers, the SEC

provides the following table:

Papers and Pages Relied Upon        Corresponding SEC Papers          Court’s March 13, 2019
by Avalon Defendants                and Pages                         Opinion and Order (ECF
                                                                      No. 349)
Lek 2018 Mem. (ECF No. 209),        SEC 2018 Opposition (ECF          Pages 41-43
pages 12-18, and Lek 2018           No. 238), pages 10-20
Reply (ECF No. 284), pages 2-8



                                                 2
            Case 1:17-cv-01789-DLC Document 444 Filed 09/27/19 Page 3 of 5



Avalon 2017 Mem. (ECF No.                 SEC 2017 Opposition (ECF
77), pages 4-11                           No. 87), pages 11-22


II.      Hendershott’s Opinions Do Not Involve Any Selection Bias

        The Avalon Defendants argue that Hendershott’s testimony and opinions suffer from

selection bias. In support, they rely on certain pages of the Lek 2018 Memorandum and Reply.

That argument is incorrect, and the SEC responds by relying on the entirety of its opposition to

those papers, and well as the Court’s Opinion and Order dated March 13, 2019 (ECF No. 349),

and more specifically on the following corresponding pages:

Papers and Pages Relied Upon              Corresponding SEC Papers                Court’s March 13, 2019
by Avalon Defendants                      and Pages                               Opinion and Order (ECF
                                                                                  No. 349)
Lek 2018 Memorandum (ECF                  SEC 2018 Opposition (ECF                Pages 43-44
No. 209), pages 19-25, and Lek            No. 238), pages 21-25
2018 Reply (ECF No. 284),
pages 8-10


III.    Hendershott’s Calculations of Revenue Are Relevant
        and Admissible on the Subject of Disgorgement

        The Avalon Defendants assert that Hendershott’s testimony should be excluded “because

he does not substantiate any potential disgorgement amount,” and they cite pages 4 through 11 of

the Avalon 2017 Memorandum. 1,2 Avalon 2019 Mem., at 3. That argument is erroneous, and in

response, the SEC cites the entirety of the SEC 2017 Opposition (ECF No. 87), and specifically

pages 10 through 25.




        1
          The Avalon Defendants’ citation to pages 4 through 11 of their 2017 Memorandum appears to be a
mistaken citation. Pages 11 and 12 of that memorandum are the pages that discuss disgorgement.
        2
         The Avalon Defendants appear to miscomprehend the nature of Hendershott’s analysis of trading revenue.
Hendershott’s analysis of revenue resulting from the Layering Loops is one piece of evidence relevant to calculating
disgorgement. It does not by itself purport to be a calculation of the Avalon Defendants’ disgorgement.


                                                         3
        Case 1:17-cv-01789-DLC Document 444 Filed 09/27/19 Page 4 of 5



                                        Conclusion

      For the foregoing reasons, defendants’ motion should be denied.

Dated: September 27, 2019                         Respectfully submitted,


                                                          /s/ David J. Gottesman
                                                  David J. Gottesman
                                                  Olivia S. Choe
                                                  Sarah S. Nilson
                                                  U.S. Securities and Exchange Commission
                                                  100 F Street N.E.
                                                  Washington, D.C. 20549
                                                  Tel: (202) 551-4470 (Gottesman)
                                                  Fax: (202) 772-9282
                                                  GottesmanD@sec.gov
                                                  Attorneys for Plaintiff




                                             4
         Case 1:17-cv-01789-DLC Document 444 Filed 09/27/19 Page 5 of 5



                              CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was filed via CM/ECF and thereby served

on all counsel of record.



Dated: September 27, 2019                                       /s/ David J. Gottesman




                                              5
